Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated August 22, 2008, is entered
into by and between CREDO Petroleum Corporation, a Colorado corporation (the
“Company”), and Timothy J. Pownell, an individual (the “Employee”), to be
effective as of September 8, 2008 (the “Effective Date”).

 

WHEREAS, Employee and the Company desire to enter into an agreement providing
for the employment of Employee as President and Chief Operating Officer of the
Company;

 

NOW, THEREFORE, the Company and Employee hereby agree as follows:

 

1.                                       Employment.   The Company hereby
employs Employee, and Employee hereby accepts employment with the Company, on
the terms and conditions set forth in this Agreement.

 

2.                                       Term.  The term of Employee’s
employment under this Agreement (the “Term”) will commence on the Effective Date
and end on December 31, 2010; provided, however, that on January 1, 2011 and on
each succeeding anniversary thereafter, the Term will be automatically extended
by an additional year, unless 30 days prior to any such succeeding anniversary
either Employee or the Company has given the other written notice to the
contrary (which notice is not rescinded before such anniversary date) or this
Agreement has otherwise been terminated as provided in this Agreement.

 

3.                                       Positions and Duties.

 

(a)                                  During the Term, Employee shall have the
title of President and Chief Operating Officer of the Company and such duties
and responsibilities as are assigned to him by the Board of Directors of the
Company (the “Board”).

 

(b)                                 Employee shall devote his exclusive
professional time, energy, and attention to the affairs and operations of the
Company, and shall use his best efforts to carry out his responsibilities under
this Agreement faithfully and efficiently; provided, however, that nothing
contained herein shall preclude Employee from (i) investing Employee’s personal
assets in such form or manner as will not require Employee’s services in any
capacity in the operations and affairs of the businesses in which such
investments are made, except as precluded in Section 6(b), or (ii) participating
in charitable or other not-for-profit activities as long as such activities do
not interfere with Employee’s work for the Company.

 

4.                                       Compensation.  During the Term:

 

(a)                                  Salary.  Employee shall initially be paid
an aggregate annual base salary of $250,000 per year (the “Base Salary”).  The
Board shall review the Base Salary from time to time and may, in its sole
discretion, increase but not decrease it.  The Base Salary shall be payable in
accordance with the Company’s normal business practices.

 

--------------------------------------------------------------------------------


 

(b)                                 Bonuses.

 

(i)                                     Signing Bonus.  Employee shall be
entitled to a signing bonus of $50,000, which shall be payable in full upon the
execution and delivery of this Agreement.

 

(ii)                                  Guaranteed Bonus.  Employee shall receive
an annual cash bonus of $50,000 for each of the years ending December 31, 2009
and 2010 if Employee remains in the employment of the Company on December 31 of
the relevant year (a “Guaranteed Bonus”).

 

(iii)                               Initial Annual Incentive Bonuses.  For the
years ended December 31, 2009 and 2010, Employee will also be eligible to
receive, at the discretion of the Board, an annual incentive bonus (an “Initial
Annual Incentive Bonus”) based on performance goals to be established from time
to time by the Board.  An Initial Annual Incentive Bonus award of $50,000 or
less shall be paid in cash.  In the event of an Initial Annual Incentive Bonus
award greater than $50,000, $50,000 shall be paid in cash and the remainder in
the form of stock options, 50% of which shall vest on the first anniversary of
the date of grant and the remainder of which shall vest on the second
anniversary of the date of grant.

 

(iv)                              Subsequent Annual Incentive Bonuses.  For each
year subsequent to December 31, 2010, Employee will be eligible to receive, at
the discretion of the Board, an annual incentive bonus (a “Subsequent Annual
Incentive Bonus”) based on performance goals to be established from time to time
by the Board.  The form of a Subsequent Annual Incentive Bonus shall be
determined by the Board; provided, however, that Employee shall have the option
to receive up to 50% of a Subsequent Annual Incentive Bonus in cash and the
remainder in the form of stock options, 50% of which shall vest on the first
anniversary of the date of grant and the remainder of which shall vest on the
second anniversary of the date of grant.  Notwithstanding the foregoing,
Employee may elect to receive all of a Subsequent Annual Incentive Bonus in the
form of stock options, in which case 50% of those stock options will vest
immediately, and the remaining 50% will vest ratably over two years as described
in the preceding sentence.

 

(v)                                 Bonus Payments.  Each Guaranteed Bonus,
Initial Annual Incentive Bonus and Subsequent Annual Incentive Bonus, or portion
thereof, that is payable in cash shall be paid in accordance with the Company’s
normal business practices, but no later than March 15 of the calendar year
following the year in which the bonus accrues.

 

(c)                                  Stock Options.  On the Effective Date, the
Company shall grant to Employee incentive stock options to acquire a number of
shares of the Company’s common stock equal to (i) $500,000 divided by (ii) the
closing trading price of the Company’s common stock on the Effective Date. 
One-third of such options shall vest on each of the first, second and third
anniversaries of the Effective Date.

 

(d)                                 Stock Option Terms.

 

(i)                                     Value.  For the purposes of this
Agreement, the dollar value of stock options granted hereunder shall be
determined in good faith by the Board in a manner consistent with the Company’s
determination of such value for financial reporting purposes.

 

--------------------------------------------------------------------------------


 

(ii)                                  Exercise Price.  The exercise price of the
options granted pursuant to Section 4(c) shall be equal to the average of the
daily volume-weighted average of the trading prices of the Company’s common
stock for the six months preceding the date hereof, as reported by NASDAQ;
provided, however, that in no event will such exercise price be less than the
“Fair Market Value” of the underlying shares, as that term is defined in the
Company’s 2007 Stock Option Plan (as the same may be amended from time to time,
the “Stock Option Plan”).  Except as otherwise set forth in the relevant option
or other equity incentive plan, the exercise price of all other options granted
hereunder shall be the closing trading price of the Company’s common stock on
the date of grant on the principal exchange on which such stock is traded.

 

(iii)                               Plan.  The stock options issuable pursuant
to this Agreement shall be issued under and subject to the terms of the Stock
Option Plan, including a customary award agreement as contemplated by the Stock
Option Plan, or such other plan or plans as may be adopted from time to time by
the Company.

 

(e)                                  Other Benefits.  During the Term,
(i) Employee shall be entitled to participate in the Company’s 401(k) plan
subject to plan entry requirements, (ii) Employee and/or Employee’s family, as
the case may be, shall be eligible to participate in, and shall receive all
benefits under, to the extent provided by the Company, medical, prescription and
dental plans, (iii) Employee shall be provided $500,000 of term life insurance
in the name of Employee and (iv) Employee shall be entitled to be reimbursed for
customary club dues not to exceed $10,000 per calendar year.

 

(f)                                    Expenses and Allowances.   Employee is
authorized, in carrying out his responsibilities and duties under this
Agreement, to incur reasonable business expenses for the benefit of the Company,
all of types and at levels determined in good faith to be consistent with his
duties as President and Chief Operating Officer of the Company.  All such
expenses will either be paid directly by the Company or the Company shall
promptly reimburse Employee for expenditures upon the submission, from time to
time, of itemized accountings for such expenditures.

 

(g)                                 Vacation.  Employee shall be entitled to
four weeks paid vacation per year, which shall accrue and be subject to the
terms of the Company’s vacation policy, as the same may be amended from time to
time.

 

5.                                       Termination.

 

(a)                                  Certain Definitions.  For the purposes of
this Section 5, the following terms shall be assigned the following meanings:

 

(i)                                     “Accrued Obligations” means all accrued
Base Salary and Guaranteed Bonus amounts as in effect at the time of
termination, accrued vacation pay or other benefits and reasonable and necessary
business expenses incurred by Employee in connection with his duties, as
contemplated by Sections 4(a), (d) and (e), in each case to the extent unpaid as
of the date of termination and less applicable deductions and withholdings.

 

(ii)                                  “Cause” shall mean (i) serious, willful
dishonesty toward, fraud upon, or deliberate injury or attempted deliberate
injury to, the Company, (ii) final conviction for a felony

 

--------------------------------------------------------------------------------


 

or crime involving moral turpitude, (iii) willful refusal or willful failure to
follow the lawful directions of the Board or (iv) gross violation of the
Company’s or its successor’s established policies and procedures.

 

(iii)                               “Disability” means a physical or mental
impairment which renders Employee unable to perform the essential functions of
his position for a period expected to last at least 60 days, even with
reasonable accommodation which does not impose an undue hardship on the
Company.  The Company reserves the right, in good faith, to make the
determination of disability under this Agreement based upon information supplied
by Employee and/or his medical personnel, as well as information from medical
personnel (or others) selected by the Company or its insurers.

 

(iv)                              “Good Reason” shall mean the occurrence of any
of the following conditions, provided that Employee gives the Company written
notice of such condition within thirty (30) days of its occurrence, and the
Company fails to remedy the condition within thirty (30) days of its receipt of
notice:

 

(1)                                  material diminution by the Company of
Employee’s authority, duties or responsibilities, which change would cause
Employee’s position to become one of less responsibility, importance or scope;

 

(2)                                  material reduction by the Company of the
Base Salary, as it may be increased from time to time;

 

(3)                                  the Company or its successor requiring
Employee to be based anywhere other than within thirty miles of the Company’s
principal office location or in or near Houston, Texas, except for required
business travel to an extent substantially consistent with Employee’s business
travel requirements; or

 

(4)                                  any other action or inaction that
constitutes a material breach by the Company of this Agreement.

 

(b)                                 Death or Disability.  Employee’s employment
shall terminate automatically upon Employee’s death.  If the Company determines
in good faith that the Disability of Employee has occurred, it may give to
Employee written notice of its intention to terminate Employee’s employment.  In
such event, Employee’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by Employee unless, within the 30 days
after such receipt, Employee has returned to full-time performance of his
duties.  Following termination pursuant to this Section 5(b), the Company’s only
obligation to Employee shall be to pay to Employee, in a lump sum, an amount
equal to the Accrued Obligations, plus payment to the Executive or his estate or
beneficiary, as applicable, of any amounts due pursuant to the terms of any
applicable welfare benefit plans.

 

(c)                                  Termination for Cause or Without Good
Reason.  This Agreement may be terminated at any time by the Company for Cause
or by Employee without Good Reason.  In the case of termination by the Company
for Cause, Employee shall be given written notice by the Board of the intention
to terminate him for Cause, such notice (i) to state in reasonable detail the
act(s) or failure(s) to act that constitute the grounds on which the proposed
termination for Cause

 

--------------------------------------------------------------------------------


 

is based and (ii) to be given within six months of the date the Board has
reasonable notice of why the act(s) or failure(s) to act constitute grounds for
termination for Cause.  Employee shall be entitled to a hearing before the
Board, provided he requests such hearing within ten calendar days of receiving
the written notice from the Board, and such hearing shall take place within 10
calendar days of Employee’s request.  If, within five calendar days following
such hearing, Employee is furnished written notice by the Board confirming that,
in its reasonable judgment, grounds for Cause on the basis of the original
notice exist, he shall thereupon be terminated for Cause.  In the case of
termination by Employee without Good Reason, the termination shall be effective
thirty (30) days after Employee notifies the Company of such termination. 
Following termination pursuant to this Section 5(c), the Company’s only
obligation to Employee shall be to pay to Employee, in a lump sum, an amount
equal to the Accrued Obligations.

 

(d)                                 Termination Without Cause or for Good
Reason.  This Agreement may be terminated at any time by the Company without
Cause or by Employee with Good Reason.  In each case, such termination shall be
effective thirty (30) days following delivery of notice to the non-terminating
party.  In the event of a termination pursuant to this Section 5(d), the Company
shall pay Employee, (i) in a lump sum, the Accrued Obligations and (ii) in
twelve equal monthly installments, the Base Salary in effect at the time of
termination, unless the termination occurs on or prior to December 31, 2009, in
which case the amount payable under this Section 5(d)(ii) shall be 50% of the
Base Salary in effect at the time of termination payable in six equal monthly
installments.

 

(e)                                  Termination Upon a Change of Control.  In
the event of a termination upon a “Change of Control,” as that term is defined
in the Company’s Key Employee Retention Plan (the “Employee Retention Plan”),
Employee shall be entitled to the benefits provided under Section 4 the Employee
Retention Plan, but based on a minimum of 12 years of service.

 

(f)                                    Continued Benefits.  If Employee’s
employment is terminated pursuant to Sections 5(b), 5(d) and 5(e), Employee
and/or Employee’s dependents, as applicable, shall be entitled to continue any
participation Employee had immediately prior to termination in each of the
Company’s welfare benefit plans as provided in Section 4 of the Employee
Retention Plan, but based on a minimum of 12 years of service.

 

6.                                       Confidentiality; Non-Competition;
Non-Solicitation.

 

Proprietary Information.  As of the Effective Date, a fiduciary relationship of
confidence and trust is established between Employee and the Company as to all
“Proprietary Information” (as defined below) then existing and subsequently
created or developed by or for the Company, including but not limited to,
information created or developed by Employee during his employment or
association with the Company.  Use and disclosure of the Proprietary Information
shall be governed by Employee’s duties to the Company under applicable law and
by the terms and conditions of this Agreement.  Employee shall use Proprietary
Information only for the benefit of the Company and for no other purpose
whatsoever.  Except in the performance of his duties for the benefit of the
Company, Employee shall not disclose to any person or entity or use any
Proprietary Information, in any form.  Employee agrees and acknowledges that all
of the Proprietary Information, in any form, and copies and extracts thereof, is
and shall remain the sole and exclusive property of the Company, and Employee
shall, on request, assign such information of Employee’s origination to the
Company and/or return to the Company the originals and all

 

--------------------------------------------------------------------------------


 

copies of all Proprietary Information provided to or acquired by Employee in
connection with his employment or association with the Company, and shall return
to the Company all files, correspondence and/or other communications received,
maintained and/or originated by Employee during the course of such employment or
association.  For the purposes of this Agreement, the term “Proprietary
Information” shall mean all information which provides an actual or perceived
competitive or technological advantage to the Company relating to the Company or
its business, including, but not limited to, the Calliope Gas Recovery System
and Tractor Seal technologies and related intellectual property; provided,
however, that Proprietary Information shall not include any information which
was in Employee’s possession prior to the date hereof, as evidenced by bona fide
written, dated documents, or any information which is or becomes generally known
to the public through no fault of Employee or others owing duties of trust and
confidentiality to the Company.  Employee acknowledges that Proprietary
Information may include information relating to applications and unknown uses of
the Proprietary Information, and that, while certain information described above
is excluded from the definition of Proprietary Information, the new uses and
unknown applications of any public information recognized by Employee also
constitute Proprietary Information.  Furthermore, all new uses and unknown
applications of the Proprietary Information which become apparent to Employee
after the Effective Date shall be deemed Proprietary Information. 
Notwithstanding any other provision of this Agreement and any termination of
this Agreement, Proprietary Information shall remain such until excluded
pursuant to the proviso above.

 

Non-Competition.  Except as may otherwise be approved in advance by the Board,
during the Term and for a period of eighteen months after the termination of his
employment, Employee shall not compete, directly or indirectly, with the
Company.  Without limiting the generality of the foregoing, Employee shall not:

 

enter into or engage in any business which competes with the business of the
Company within ten miles of any geographic, or in any technologic, area where
the Company is active as of the date of termination; or

 

promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation, or any other entity engaged in any business that
competes with the business of the Company within ten miles of any geographic, or
in any technologic, area where the Company is active as of the date of
termination.

 

For the purposes of this Agreement, the Company will be considered active in a
geographic area where (A) as of the date of termination, it possesses an
interest in one or more oil and gas properties (including producing,
non-producing, leasehold and mineral interests), or is attempting or intends to
lease, purchase or otherwise acquire an interest in one or more such properties
(including through a farmout or other arrangement) or (B) it has, within the
preceding three years, generated or invested in one or more prospects through
the acquisition, reprocessing or interpretation of seismic data.  Without
limiting the generality of the foregoing, Employee understands, acknowledges and
agrees that he will be competing if he engages in any or all of the activities
set forth in this Section 6(b) directly as an individual for his own account, or
indirectly as a partner, joint venturer, employee, agent, salesman, consultant,
officer and/or director of any firm, association, corporation, or other entity,
or as a stockholder of any corporation in which he owns, directly or indirectly,
individually or in the aggregate, more than one percent (1%) of the outstanding
stock.

 

--------------------------------------------------------------------------------


 

Non-Solicitation.  During the Term and for a period of eighteen months after the
termination of Employee’s employment either by the Company for Cause or by
Employee without Good Reason, Employee shall not directly or indirectly solicit
or induce or attempt to solicit or induce any employee(s), agent(s) or
consultant(s) of the Company to terminate their employment, representation or
other association with the Company.

 

Reasonableness of Restrictions.  Employee agrees that the covenants set forth in
Sections 6(b) and 6(c) are reasonable with respect to their duration and scope. 
In the event that any of the provisions of Sections 6(b) and 6(c) shall be
declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems enforceable, such provision shall be deemed to
be replaced herein by the maximum restriction deemed enforceable by such court.

 

7.                                       Injunctive Relief.  The parties hereto
agree that the Company would suffer irreparable harm from a breach by Employee
of any of the covenants or agreements contained herein, for which there is no
adequate remedy at law.  Therefore, in the event of the actual or threatened
breach by Employee of any of the provisions of this Agreement, the Company, or
its respective successors or assigns, may, in addition and supplementary to
other rights and remedies existing in their favor, apply to any court of law or
equity of competent jurisdiction for specific performance, injunctive or other
relief in order to enforce compliance with, or prevent any violation of, the
provisions hereof, and that, in the event of such a breach or threat thereof,
the Company shall be entitled to obtain a temporary restraining order and/or a
preliminary or permanent injunction restraining Employee from engaging in
activities prohibited hereby or such other relief as may be required to
specifically enforce any of the covenants contained herein.

 

8.                                       Governing Law; Venue.  This Agreement
and the legal relations hereby created between the parties hereto shall be
governed by and construed under and in accordance with the internal laws of the
State of Colorado, without regard to conflicts of laws principles thereof.  Any
actions under or with respect to this Agreement shall be filed only in the state
or federal courts located in the State of Colorado and the parties consent to
the jurisdiction and venue of solely such courts.

 

9.                                       Taxes.

 

(a)                                  Except as otherwise provided in Section 11,
and to the extent specifically provided in Section 10, Employee shall be solely
liable for Employee’s tax consequences of compensation and benefits payable
under this Agreement, including any consequences of the application of
Section 409A of the Code.

 

(b)                                 In order to comply with all applicable
federal or state income tax laws or regulations, the Company may withhold from
any payments made under this Agreement all applicable federal, state, city or
other applicable taxes.

 

--------------------------------------------------------------------------------


 

10.                                 Section 409A Savings Clause.

 

(a)                                  It is the intention of the parties that
compensation or benefits payable under this Agreement not be subject to the
additional tax imposed pursuant to Section 409A of the Code.  To the extent such
potential payments or benefits could become subject to such Section, the parties
shall cooperate to amend this Agreement with the goal of giving Employee the
economic benefits described herein in a manner that does not result in such tax
being imposed.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, if on the date of termination of Employee’s employment with the
Company,

 

(i)                                     Employee would not have a separation
from service within the meaning of Section 409A of the Code and the Treasury
Regulations thereunder (“Separation From Service”), and as a result of such
termination of employment would receive any payment that, absent the application
of this Section 10(b)(i), would be subject to additional tax imposed pursuant to
Section 409A of the Code, then such payment shall instead be payable on the date
that is the earliest of (A) Employee’s Separation From Service, (B) the date
Employee becomes disabled (within the meaning of Section 409A(a)(2)(C) of the
Code), (C) Employee’s death, or (D) such other date as will not result in such
payment being subject to such additional tax; and if

 

(ii)                                  Employee is a specified employee within
the meaning of Section 409A(a)(2)(B)(i) of the Code and would receive any
payment sooner than six months after Employee’s separation from service that,
absent the application of this Section 10(b)(ii), would be subject to additional
tax imposed pursuant to Section 409A of the Code as a result of such status as a
specified employee, then such payment shall instead be payable on the date that
is the earliest of (A) six months after Employee’s Separation From Service,
(B) Employee’s death, or (C) such other date as will not result in such payment
being subject to such additional tax.

 

11.                                 Limitation of Payments to Employee. 
Notwithstanding any other provision of this Agreement, in the event that any
payment (or portion thereof) to be made hereunder to Employee would constitute a
“parachute payment” for purposes of Section 280G(b)(2) of the Code, such payment
(or portion thereof) shall be reduced so that the remaining portion of such
payment (if any) does not constitute a parachute payment.  In the event that
more than one payment (or portion thereof) would constitute a parachute payment,
the preceding sentence shall be applied to such payments in the order designated
by Employee until none of the remaining payments (or portions thereof)
constitute parachute payments.  If Employee does not designate the order in
which such payments shall be reduced, each payment (or portion thereof) shall be
reduced in the order in which it is payable starting with the payment payable
last in time, and then the payment payable next to last in time, and so forth
until none of the remaining payments (or portions thereof) constitute parachute
payments.

 

12.                                 Entire Agreement.  This Agreement
constitutes and contains the entire agreement and final understanding concerning
Employee’s employment with the Company and the other subject matters addressed
herein between the parties.  It is intended by the parties as a complete and
exclusive statement of the terms of their agreement.  It supersedes and replaces
all prior negotiations and all agreements proposed or otherwise, whether written
or oral, concerning the subject matter hereof.  Any representation, promise or
agreement not specifically included in this Agreement shall not be binding upon
or enforceable against either party.  This is a fully integrated agreement.

 

--------------------------------------------------------------------------------


 

13.                                 Amendment and Waiver.  The provisions of
this Agreement may be amended or waived only with the prior written consent of
the Board (or a person expressly authorized thereby) and Employee, and no course
of conduct or failure or delay in enforcing the provisions of this Agreement
shall affect the validity, binding effect or enforceability of this Agreement.

 

14.                                 Miscellaneous.

 

(a)                                  Binding Effect.  This Agreement will be
binding upon and shall inure to the benefit of both Employee and the Company and
their respective successors, heirs and legal representatives, but neither this
Agreement nor any rights under this Agreement may be assigned by Employee or the
Company without the written consent of the other, and any assignment in
violation of the foregoing shall be void.

 

(b)                                 Notices.  Any notice required or permitted
to be given under this Agreement is to be in writing and either given by
personal delivery or deemed to be delivered three days after deposited, postage
pre-paid, in the U.S. certified or registered mail, return receipt requested,
addressed as follows:

 

If to the Company:

 

CREDO Petroleum Corporation
1801 Broadway, Suite 900
Denver, Colorado 80202
Attn:

 

 

 

If to Employee:

 

Timothy J. Pownell

 

 

 

 

 

 

 

or at such other address as is specified in written notice given in the manner
required in this Agreement.

 

(c)                                  Headings.  The section and other headings
contained in this Agreement are for the convenience of the parties only and are
not intended to be a part hereof or to affect the meaning or interpretation
hereof

 

(d)                                 Construction.  Each party has cooperated in
the drafting and preparation of this Agreement.  Hence, in any construction to
be made of this Agreement, the same shall not be construed against any party on
the basis that the party was the drafter.

 

(e)                                  Severability.  If any provision of this
Agreement or the application thereof is held invalid, the invalidity shall not
affect other provisions or applications of the Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Agreement are declared to be severable.

 

(f)                                    Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

This Employment Agreement has been executed by the parties on the date and year
first above written.

 

 

 

CREDO PETROLEUM CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Timothy J. Pownell, individually

 

--------------------------------------------------------------------------------